Title: Robley Dunglison to James Madison, 3 April 1826
From: Dunglison, Robley
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                April 3d. 1826
                            
                        
                        The Undersigned respectfully suggests to the Rector and Visitors of the University the propriety of
                            instituting some regulations with respect to Graduation in his school. It is true that, as yet, no individual can have
                            passed through such a course of study, in this institution, as to enable him to arrive at the highest honors; but as the
                            views of the Board of Rector & Visitors have been openly promulgated so far as regards their intention to consider
                                qualification rather than length of attendance on lectures as
                            the requisite for such distinction, candidates might be induced, after a period of study passed in other Universities,
                            with or without the addition of a short sojourn here, to offer themselves for examination—Repeated inquiries with this
                            view have been addressed to the undersigned, which he, of consequence, has been unable to answer satisfactorily.
                        In reference to this subject the undersigned takes the liberty of suggesting–whether it might not be
                            advisable to modify in some measure, so far as regards his school at least the 34th Enactment by the Rector &
                            Visitors, which states "that no Diploma shall be given to any one who has not passed such an examination in the Latin
                            language, as shall have proved him able to read the highest classics in that language, with ease, thorough understanding
                            and just quantity"? Whilst facilities every where present themselves for completing their medical education with little or
                            no knowledge of the Latin language–whilst such knowledge is openly maintained by many Teachers to be totally unnecessary,
                            for the proper understanding & prosecution of their Profession, and especially–whilst in Europe, in many of the
                            Universities, a slender knowledge only is required, it is not probable that Candidates, for the degree of Doctor of
                            Medicine in this country (where, generally speaking, it appears to be esteemed a matter of importance that the strictly
                            necessary branches should be speedily acquired, in order that the individual may be enabled to exert himself, at as early
                            an age as possible, for his support,) will frequent an Institution, from its opportunities, of course inferior, to older
                            establishments and in which the chief advantage to the graduate would be–that of his classical knowledge being greater
                            but his medical, in some branches at least, as in that of surgery (which it is difficult to teach without the aid of an
                            hospital) necessarily less. Which of the two graduates the community at large would prefer as the medical attendant is
                            self evident
                        From the words of the enactment, above referred to, an impression has generally gone abroad, that it is
                            imperative, on every one, who may look forwards to graduation in medicine in this University, to attend the lectures on
                            Ancient languages delivered in the Institution, as otherwise, they conceive, it might be in the power of any Professor,
                            especially if splenetic to reject the Candidate in limine,  although his
                            medical knowledge which, after all, is the qualification which he has been the most desirous of attaining might be
                            unexceptionable. This circumstance has had an important agency on the numbers of the Medical school during the present, as
                            well as the last year—Two students, to the undersigned’s knowledge, left the Institution, from a fear that whatever might
                            be the extent of their Medical attainments, their knowledge of the Latin language although fully as respectable as that of
                            the generality of the most eminent practicing physicians of this country, might by the Professor of Ancient languages be
                            considered insufficient.
                        The Undersigned would therefore respectfully offer to the Board that, as in the Universities of Edinburgh,
                            Glasgow, the College of Physicians of London &c, the decision on the atttainments, classical
                                as well as medical, should be left to the medical Professors themselves, who would for their own credit, as well
                            as for that of University, act with becoming strictness. In obtaining a qualification for practising as a Physician in the
                            largest and probably the most enlightened city in Europe (London) it is only required that the Candidate should be able to
                            translate into English any passage in Celsus de re medicaor in the opera Sydenhami–whilst, in the Royal College of Surgeons, of
                            which every Surgeon must be a member before he is allowed to practise, no examination regarding the classical attainments
                            of candidates is required–and the Apothecary whose prescribed course of medical study exceeds that of the physician of
                            this country is but required to be able to translate the London Pharmacopœia and any passage at random from the Selecta e profanis.
                        The undersigned begs it to be understood, that by these observations he does not wish to detract from the
                            importance of the study of the learned languages to every one who may wish to be considered well educated—all his
                            remarks are intended to exhibit that, according to the present general feeling, even in most of the medical schools of
                            Europe, a much slighter share of classical learning is required in the candidate for a diploma than is contemplated by the
                            enactments of this University, a circumstance which the undersigned fears will, notwithstanding every exertion on the part
                            of the Professor, tend in an important manner to the retardation of the medical school–already, by £400 sterling per
                            annum, smaller in the amount of emolument, than he had reason to expect it from the representations made to him by the
                            agent of the Board in Europe.
                        The Undersigned respectfully solicits that the Board of Rector & Visitors, will take those
                            circumstances into their serious consideration, and howsoever they may determine, he assures them that, so long as he may
                            hold the situation of Professor in this Institution, he will endeavour to fulfil their determination with due zeal
                            & industry.
                        
                            
                                Robley Dunglison
                            
                                                
                            Professor of Anatomy & Medicine
                            
                        
                    